The requirements of CPLR 2104 were met when, following a conference and the acceptance of the settlement by plaintiffs counsel, the court marked the case settled (see Hawkins v City of New York, 40 AD3d 327 [2007]; Popovic v New York City Health & Hosps. Corp., 180 AD2d 493 [1992]). There is no dispute as to the settlement amount agreed to by the parties, and the record, including the affirmation of plaintiffs counsel, confirms that it was contemplated that the settlement agreement would include a confidentiality agreement, which plaintiff’s counsel later deemed inappropriate in hindsight (see Heimuller v Amoco Oil Co., 92 AD2d 882, 884 [1983]). Furthermore, despite plaintiffs claims to the contrary, we find no other basis upon which to invalidate the agreement (see generally Hallock v State of New York, 64 NY2d 224, 230 [1984]). Concur — Mazzarelli, J.P., Friedman, Gonzalez, Buckley and Sweeny, JJ.